DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6. The term "the electrode of substantially circular shape has a diameter of about 4 mm" in claim 6 is a relative term which renders the claim indefinite. The term "of about 44 mm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b) - Relative Terminology (E9_R-10.2019).
Claim 7 recites the limitation " with a vertex pointing towards a central zone of the bearing surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends from 7; therefore rejected by virtue of dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sang Hoon Hwang et al. (US 20170262720), hereinafter "Hwang", in view of Robert Rowe et al. (US 20170124374), hereinafter "Rowe".
Regarding claim 1:
Hwang teaches: a fingerprint detection device comprising a support (FIGS. 2 – 6, ¶ [0053] FIG. 2 is a block diagram illustrating a fingerprint sensor 10, according to an embodiment. Referring to FIG. 2, a fingerprint sensor 10 includes a touch panel, or “panel” 100”; ¶ [0056] “Referring to FIG. 3A, the sensor array 110 includes a substrate 111”);
a sensor arranged to capture an image of a dermatoglyph of a user's finger placed on the support (¶ [0054] “The panel 100 includes a sensor array 110 including a substrate and electrodes provided on the substrate”);
an impedance-measuring electronic circuit connected to electrodes extending on the support (¶ [0070] “Referring to FIG. 2, the forged fingerprint analyzer 300 includes a frequency signal provider 310, an impedance measurer 320, and a fingerprint forgery determiner 330.” ¶ [0071] “Referring to FIGS. 2 through 3B, in an example, the frequency signal provider 310 provides frequency signals to an impedance measuring electrode unit corresponding to some of the electrodes 112/112a or 113/113a extended in any one direction”);
the fingerprint detection device being characterized in that at least two of the electrodes are each connected to the impedance-measuring electronic circuit  (¶ [0071] “Referring to FIGS. 2 through 3B, in an example, the frequency signal provider 310 provides frequency signals to an impedance measuring electrode unit corresponding to some of the electrodes 112/112a or 113/113a extended in any one direction, the impedance measurer 320 measures impedance from the impedance measuring electrode unit” ¶ [0072] The impedance measuring electrode unit includes one or more electrode groups. The electrode groups may include some of the electrodes 112/112a or 113/113a extended in any one direction.)
Hwang does not explicitly teach: conductive tracks extending on the support in order to connect together the electrodes and the impedance-measuring electronic circuit and that each electrode is connected to the impedance-measuring electronic circuit by at least two tracks. 
However, in a related field, Rowe teaches: conductive tracks extending on the support in order to connect together the electrodes and the impedance-measuring electronic circuit and that each electrode is connected to the impedance-measuring electronic circuit by at least two tracks (FIGS. 1 and 4A-4B; FIGS. 4A and 4B show that each electrode is connected to two conductive traces. ¶ [0084] “Turning to FIG. 4A, an illustrative trace layout is shown for an embodiment of a bioimpedance spoof detection system 400a, according to various embodiments. The spoof detection system 400a includes a number of electrodes 410, all coupled with conductive traces 415 that run to a connector interface region 450. For example, all the traces 415 can be run to a particular region or regions of the layout to facilitate coupling the spoof detection system to a controller (not shown)” ¶ [0097] Some embodiments use two leads for each electrode, which can provide certain benefits, such as trace resistance handling, feedback control, tamper detection, etc. One such implementation is illustrated in FIG. 4B, which shows another illustrative trace layout for an embodiment of a bioimpedance spoof detection system 400b, according to various embodiments. For the sake of clarity, the layout and labels are illustrated to substantially track the implementation described above with 
    PNG
    media_image1.png
    692
    517
    media_image1.png
    Greyscale
reference to FIG. 4A”).
Hwang to incorporate the teachings of Rowe by including: conductive tracks extending on the support in order to connect together the electrodes and the impedance-measuring electronic circuit and that each electrode is connected to the impedance-measuring electronic circuit by at least two tracks in order to achieve a more reliable design based on the required size and desired impedance, and improve resistance handling, feedback control, tamper detection as disclosed by Rowe in ¶ [0097]. 
Regarding claim 2:
Hwang in view of Rowe teaches: a device according to claim 1.

    PNG
    media_image1.png
    692
    517
    media_image1.png
    Greyscale
Rowe further teaches: wherein the conductive tracks connected to a single electrode slope relative to each other (FIG. 4B; the conductive traces that are connected to electrodes 410b are inclined relative to each other, one of the traces extends horizontally, while the other extends vertically at multiple instances).
wherein the conductive tracks connected to a single electrode slope relative to each other in order to achieve a more reliable configuration based on the required size and desired impedance. Rowe in ¶ [0045] discloses “…many implementations are illustrated and described with particular arrangements or selections of components, omitting certain components, etc. (including particular trace layouts, circuit schematics, etc.). Such illustrative implementations are intended to add clarity to the description and to focus on certain inventive functionality, and are not intended to limit the many possible implementations covered by this disclosure.”
Regarding claim 3:
Hwang in view of Rowe teaches: a device according to claim 1.
Hwang in view of Rowe does not specifically teach: wherein the conductive tracks connected to a single electrode form between them an acute angle.
Rowe in FIG. 4B shows the traces forming a 90 degree angle between each other at multiple instances. However, it is a matter of obviousness to one of ordinary skill in the art to choose to design the conductive traces layout wherein two conductive traces connected to one electrode form an acute angle, parallel or perpendicular based on the size, location, and shape of the electrodes and the substrate size on which these electrodes and traces are disposed. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hwang in view of Rowe to incorporate the teachings of Rowe by including: wherein the conductive tracks connected to a single electrode form between them an acute angle in order to achieve a more reliable configuration based on the size, location, and shape of the electrodes and the substrate size on which these electrodes and traces are disposed. Rowe in ¶ [0045] discloses “…many implementations are illustrated and described with particular arrangements or selections of components, omitting certain components, etc. (including particular trace layouts, circuit schematics, etc.). Such illustrative implementations are intended to add clarity to the description and to focus on certain inventive functionality, and are not intended to limit the many possible implementations covered by this disclosure.”
Regarding claim 5:
Hwang in view of Rowe teaches: a device according to claim 1 as applied above.
Hwang further teaches: wherein at least one of the electrodes is substantially circular in shape (¶ [0059] “…Alternatively, the first electrodes 112a and the second electrodes 113a may each include a pattern formed by repeated portions having a shape such as a rhomboidal shape, a diamond shape, a circular shape, a triangular shape, or another geometric shape.”).
Regarding claim 9:
Hwang in view of Rowe teaches: a device according to claim 1 as applied above.
While Hwang teaches: ¶ [0094] “…the panel 100′ of the fingerprint sensor 10′ includes an auxiliary electrode unit 120 in addition to the sensor array 110, and includes a conductive layer 115 formed on the auxiliary electrode unit 120 to precisely measure impedance.”
Hwang does not explicitly teach: wherein the conductive tracks (10) are formed of at least one same conductive layer.
However, Rowe teaches: wherein the conductive tracks are formed of at least one same conductive layer (¶ [0040] “…Further, while some implementations can have multiple electrode layers 154 (e.g., to reduce capacitive coupling between the purported skin site and traces, or other conductive elements), multiple conductive layers can manifest negative optical effects in some cases (e.g., it can be difficult to maintain substantial transparency over multiple oxide layers), and increase the cost of manufacture. Accordingly, some embodiments include only a single electrode layer 154. This can help ensure that the electrodes and traces remain substantially transparent to the optical biometric systems, but it can also increase the likelihood of the purported skin site coupling to both the electrodes and their traces. Still, the dispersive approaches described herein can operate in context of a single electrode layer 154.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hwang in view of Rowe to incorporate the teachings of Rowe by including: wherein the conductive tracks (10) are formed of at least one same conductive layer in order to ensure that the electrodes and traces remain substantially transparent to the optical biometric systems and increase the likelihood of the purported skin site coupling to both the electrodes and their traces as disclosed by Rowe in ¶ [0040]. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20170262720) in view of Rowe (US 20170124374) and Eleanor Goodall et al. (US 20190046794), hereinafter "Goodall".
Regarding claim 6:
Hwang in view of Rowe teaches: a device according to claim 5.
While Hwang teaches: ¶ [0060] “Although particular numbers and configurations of first electrodes 112/112a and second electrodes 113/113a are illustrated for convenience of explanation in FIGS. 3A through 4, the numbers and configurations of the electrodes 112/112a and 113/113a may be changed”. This implies that the size of the electrodes and the spacing between the electrodes may be changed.
And while Rowe teaches: ¶ [0085] “…The electrodes 410 can be any suitable shape or size for performing bioimpedance-based spoof detection. In some implementations, the size and/or placement of the electrodes 410 is carefully designed to accommodate different sizes of fingers (e.g., small enough separation to accommodate a small finger) and/or to cover a large portion of the exposed area of the platen 150.”
Hwang in view of Rowe does not explicitly teach: that the circular electrodes have a diameter of about 4 mm.
However, in a related field, Goodall teaches: wherein the electrode of substantially circular shape has a diameter of about 4 mm (¶ [0135] “…In an embodiment, the cathode and/or anode exhibits a generally circular shape having a diameter that is about 1 mm to about 3 mm, about 2 mm to about 4 mm, about 3 mm to about 5 mm, about 4 mm to about 6 mm…”).
wherein the electrode of substantially circular shape has a diameter of about 4 mm in order to accommodate different sizes of fingers (e.g., small enough separation to accommodate a small finger) and/or to cover a large portion of the exposed support surface. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20170262720) in view of Rowe (US 20170124374) and Willem Den Boer et al. (US 20190046794), hereinafter "Den Boer".
Regarding claim 7:
Hwang in view of Rowe teaches: a device according to claim 1 as applied above.
Hwang further teaches: wherein at least one of the electrodes is substantially triangular in shape (¶ [0059] “…Alternatively, the first electrodes 112a and the second electrodes 113a may each include a pattern formed by repeated portions having a shape such as a rhomboidal shape, a diamond shape, a circular shape, a triangular shape, or another geometric shape.”)
Hwang in view of Rowe does not explicitly teach: that the triangular electrodes having a vertex pointing towards a central zone of the bearing surface.
However, in a related field, Den Boer teaches: triangular electrodes having a vertex pointing towards a central zone of the bearing surface (FIG. 1(a) shows some triangular electrodes (12 and 14) pointing to the center).


    PNG
    media_image2.png
    356
    391
    media_image2.png
    Greyscale

Moreover, neither the specification nor the claims provide any technical advantage to having the vertex pointing towards a central zone, which renders this limitation a design choice that does not affect the functionality of the system.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hwang in view of Rowe to incorporate the teachings of Den Boer by including: that the triangular electrodes having a vertex pointing towards a central zone of the bearing surface in order to achieve a desired design with a minor structural detail that does not contribute to the inventive concept or the operating principle of the claimed system. 



Regarding claim 8:
Hwang in view of Rowe and Den Boer teaches: a device according to claim 7 as applied above.

    PNG
    media_image3.png
    356
    391
    media_image3.png
    Greyscale
Den Boer further teaches: wherein the conductive tracks are connected to one of the sides of the triangle formed by the electrode, this side being the side opposite from the vertex pointing towards the center of the central zone (FIG. 1(a) shows the conductive tracks (15) connected to the side that is opposite from the vertex pointing towards the center of the central zone).

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hwang in view of Rowe to incorporate the teachings of Den Boer by including: wherein the conductive tracks are connected to one of the sides of the triangle formed by the electrode, this side being the side opposite from the vertex pointing towards the center of the central zone in order to achieve a desired design with a minor structural detail that does not contribute to the inventive concept or the operating principle of the claimed system.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Hwang in view of Rowe teaches a device according to claim 3 as applied above. However, the prior art fails to teach, disclose, or suggest having at least one transverse conductive track connects together the conductive tracks connected to a single electrode in the context of the claim as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665